Bauer v Beekman Intl. Ctr. LLC (2015 NY Slip Op 01562)





Bauer v Beekman Intl. Ctr. LLC


2015 NY Slip Op 01562


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Tom, J.P., Renwick, Andrias, Richter, JJ.


14297 110211/11

[*1] Geri Bauer, Plaintiff-Appellant,
vBeekman International Center LLC, Defendant-Respondent.


Himmelstein, McConnell, Gribben Donohue & Joseph, New York (Kevin R. McConnell of counsel), for appellant.
D'Agostino, Levine, Landesman & Lederman, LLP, New York (Bruce H. Lederman of counsel), for respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered August 20, 2013, which, to the extent appealed from as limited by the briefs, granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
While defendant sponsor sold a majority of the newly-constructed condominium's residential units, contrary to plaintiff unit owner's contention, it was not under an implied obligation to sell all of them. Plaintiff's reliance on 511 W. 232nd Owners Corp. v Jennifer Realty Co.  (98 NY2d 144 [2002]), involving a cooperative conversion of a rent-stabilized building where the owner sold a minority of the shares and the pleading was upheld to the extent that it alleged an implied promise to sell "a sufficient number of shares," is misplaced. In any event, the motion court correctly found that defendant demonstrated its prima facie entitlement to judgment regarding the elements of condominium viability relied on by plaintiff, which tracked the language in Jennifer Realty  but without elaboration, and plaintiff failed to raise an issue of fact in opposition.
In view of the foregoing, we need not address the other grounds urged for affirmance.
We have considered plaintiff's remaining contentions and find them unavailing. We deny defendant's request for sanctions on appeal, as we find them unwarranted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK